Citation Nr: 1200807	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  07-29 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee disability.

2.  Entitlement to a compensable disability rating for bilateral hearing loss. 

3.  Entitlement to service connection for a right knee disability, including as secondary to the service-connected left knee disability.

4.  Entitlement to service connection for a left hip disability, including as secondary to the service-connected left knee disability. 

5.  Entitlement to service connection for a right hip disability, including as secondary to the service-connected left knee disability.

6.  Entitlement to service connection for a kidney disorder, including right renal atrophy with renal insufficiency.

7.  Entitlement to service connection for a lumbar spine disorder, including as secondary to the service-connected left knee disability.

8.  Entitlement to service connection for traumatic brain injury (TBI), including headaches. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from June 1971 until June 1975. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran appeared before the undersigned Acting Veterans Law Judge at a Board hearing held at the RO in August 2011.

At an RO hearing in October 2010, the Veteran withdrew from appeal a claim of entitlement to special monthly pension based on the need for aid and attendance.  That claim, therefore, is not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran primarily contends that orthopedic disabilities involving his right knee, left hip, right hip and low back, as well as additional disabilities involving renal atrophy and TBI residuals, stem from a single accident which occurred on June 5, 1972.  The Veteran describes incurring a crush injury between a tractor and a carriage (a diagram of the alleged injury has been provided).  In general, the Veteran describes a severe injury involving extensive body bruising, TBI with headaches, kidney injury with passing of blood, and chronic hip and knee pain since the accident.

To date, the Veteran's description of this accident is not consistent with his service treatment records (STRs) which only reflect his one-time treatment for left knee abrasion due to trauma on July 5, 1972.  There are no relevant STRs suggesting the extent of injury as claimed by the Veteran.  Furthermore, the Veteran specifically denied a history of swollen or painful joints, frequent or severe headache, head injury, blood in urine, arthritis, rheumatism, bursitis, and recurrent back pain on a November 1974 formal examination.  

The available post-service medical records do not report complaints of, or treatment for, any of these disabilities for more than 3 decades following service discharge.  A December 2005 VA clinical record reflected report of "new headache onset" while an October 2006 VA clinical record reflects the Veteran's report of chronic hip and knee pain which started in approximately 1995.  These statements by the Veteran are not consistent with his current allegations.

At an RO hearing in November 2009, the Veteran argued that his service personnel records (SPRs) (otherwise known as a 201 file) may contain a line of duty investigation of his July 1972 accident.  He reported an inability to obtain these records by himself.  At the hearing in August 2011, the Veteran submitted e-mail correspondence with Hickam Air Force Base which indicated having no records of this accident.  The Veteran has generally asserted that these records may have been destroyed due to a fire at Osan Air Force Base in 1972 or 1973.

A review of the record reveals that VA has not formally searched for the Veteran's SPRs with the National Personnel Records Center (NPRC), who would appear to be the appropriate custodian of these records.  The Board must defer consideration of the service connection claims pending a search for all available SPRs, including any line of duty determinations with regard to the July 1972 injury.  38 U.S.C.A. § 5103A(c) (VA shall obtain sufficiently identified relevant military records held or maintained by a government entity).

During the August 2011 Board hearing, the Veteran's son claimed that the Veteran's left knee stability had worsened recently, to the point that he needs a knee brace and cane to aid in stability.  The Veteran last received a VA examination in February 2010, at which time he was not using braces or any aids.  The Board notes that, although the Veteran did not use any aids at the February 2010 VA examination, he did use a brace, but not a cane, during the May 2006 VA examination.  After a review of the entire record, the Board is of the opinion that the Veteran's August 2011 testimony describes a potential increased severity of symptoms since the last formal VA C&P examination.  Generally, VA has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination. VAOPGCPREC 11-95 (Apr. 7, 1995).

Similarly, following the VA audiology examination in February 2010, the Veteran was prescribed hearing aids in October 2010.  It was asserted at the August 2011 Board hearing that the Veteran's hearing acuity had worsened.  Thus, the Board finds that the Veteran's testimony describes a potential increased severity of disability since the last formal VA C&P examination which warrants another examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).

Finally, the VA examination reports of record do not adequately discuss whether the Veteran's alleged disabilities of the right hip, the left hip, the right knee and the low back have been aggravated beyond the normal progress of the disorder by service-connected left knee disability.  Thus, the Board will order corrective opinion on these issues.  See Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder). 

On remand, the RO is requested to print for the record all documents pertaining to the Veteran's application for disability benefits with the Social Security Administration currently saved on a compact disc received in September 2011.

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate entity the Veteran's service personnel records, including a specific request for any line of duty or accident investigation involving the July 1972 left knee injury at Kunsan Air Base, Korea.

2.  Associate with the claims folder clinical records of the Veteran's treatment at the Houston VA Medical Center (VAMC) since March 2011.

3.  Print for the record all documents pertaining to the Veteran's application for disability benefits with the Social Security Administration currently saved on a compact disc received in September 2011.

4.  Provide the Veteran a copy of the transcript for his August 2011 Board hearing, and notify him of his opportunity to make any corrections if deemed necessary.

5.  Upon completion of the above, schedule the Veteran for an appropriate examination for the purpose of determining the nature and severity of his service-connected left knee disability, including whether he manifests any additional impairment of the right hip, the left hip, the low back and/or right knee as a result of service-connected left knee disability.  The claims folder and a copy of this remand must be made available to the examiner prior to the examination for review. After physically evaluating the Veteran, the medical examiner should address the following questions, to the best of his/her medical knowledge:

    a) provide the Veteran's range of motion findings in extension and flexion of the left knee;

    b) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the left knee joint.  If feasible the examiner should portray any additional functional limitation of the left knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file;

    c) evaluate whether the Veteran has any recurrent instability or lateral subluxation of the left knee.  If so, the examiner should describe whether such instability or subluxation is slight, moderate, or severe in degree;

    d) evaluate whether there is any clinical evidence of dislocated semilunar cartilage; and
    
    e) provide opinion as to whether it is at least as likely as not that service-connected left knee disability has aggravated beyond the normal progress of the disorder disability involving the right hip, the left hip, the low back and/or the right knee?  If so, the examiner should identify the additional impairment resulting from the aggravation.

A complete rationale for all opinions should be provided, along with a discussion of the facts and medical principles.  The Veteran's claims file must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.

6.  Make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiometric examination to determine the nature and severity of his service-connected bilateral hearing loss.  The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  All findings should be recorded in detail.

The examiner's findings should also specifically include effects of the Veteran's bilateral hearing loss on his ability to function under the ordinary conditions of daily life, upon his ordinary activity, and whether it results in any occupational impairment.

7.  Thereafter, readjudicate the claims.  If any decision remains unfavorable to the Veteran, a supplemental statement of the case (SSOC) should be prepared.  The Veteran and his representative should be provided with the SSOC and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

